09/02/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 22-0019



                            No. DA 22-0019

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

SACRAMENTO JUAN DOMINGUEZ JR.,

           Defendant and Appellant.


                                ORDER

     Upon consideration of Appellant’s motion for extension of time to

produce transcripts on appeal, and good cause appearing,

     IT IS HEREBY ORDERED that Court Reporter Kelley Barstad is

granted an extension of time to and including September 26, 2022,

within which to prepare, file, and serve the transcript requested on

appeal.

     The Clerk shall serve a copy of this Order upon the district court

and the court reporter.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                  September 2 2022